Case 19-61608-grs           Doc 206      Filed 02/11/20 Entered 02/11/20 17:42:28                      Desc Main
                                         Document     Page 1 of 7


                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION

                                                     :
In re:                                               :        Chapter 11
                                                     :
Americore Holdings, LLC, et al.1                     :        Case No. 19-61608 (GRS)
                                                     :
                                   Debtors           :        (Jointly Administered)
                                                     :
                                                     :        Honorable Gregory R. Schaaf


       LIMITED JOINDER OF PELORUS EQUITY GROUP, INC., IN MOTIONS
    OF UNITED STATES TRUSTEE AND OFFICIAL COMMITTEE OF UNSECURED
       CREDITORS FOR THE APPOINTMENT OF A TRUSTEE UNDER § 1104,
                      AND RESERVATION OF RIGHTS

         Pelorus Equity Group, Inc. (“Pelorus”) files this limited joinder (the “Limited Joinder”)

in the United States Trustee’s Motion to Appointment a Trustee or Examiner Under §1104 or To

Dismiss the Cases (“United States Trustee’s Motion”) [Doc. No. 166] and the Official

Committee of Unsecured Creditors’ Motion for Appointment of Chapter 11 Trustee (the

“Committee’s Motion”) [Doc. No. 171]. Pelorus holds the largest secured position in the cases.

It supports and joins in each motion’s request for the appointment of a Chapter 11 Trustee. It

does not join in that part of the United States Trustee’s Motion which seeks dismissal of the

cases as alternative relief. The creditors and the patients of the operating facilities are best

served by a change in management of the Debtors and a prompt sale process that would allow




1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises,
LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799) Ellwood
Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC
(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation #1 (2766).
                                                         1
Case 19-61608-grs       Doc 206     Filed 02/11/20 Entered 02/11/20 17:42:28             Desc Main
                                    Document     Page 2 of 7


future operation of the facilities on a sustainable basis. In further support of the Limited Joinder,

Pelorus states as follows:

                                 RELEVANT BACKGROUND

       1.      Debtors filed petitions for relief in this Court under Chapter 11 of the Bankruptcy

Code on or about December 31, 2019. On January 3, 2019, the Court entered an order directing

joint administration of these bankruptcy cases. [Doc. No. 60]. On January 23, 2020, the United

States Trustee appointed the Official Committee of Unsecured Creditors (“Committee”). [Doc.

No. 142].

       2.      Grant White is the founder and CEO of Americore Holdings, LLC, Americore

Health, LLC and Americore Health Enterprises, LLC (collectively “Americore”). [Doc. No. 11

at 1]. He has declared that he “directly or indirectly own[s] the vast majority of the equity

interests in all of the Debtors.” [Id.] On January 15, 2020, Mr. White was designated as the

individual response for performing the duties of Americore. [Doc. No. 92].

       3.      During the time since Mr. White founded Americore in 2017, the Debtors have

unsuccessfully operated health care facilities across several states. [Doc. No. 11 at 3-9].

However, they currently own and operate only two hospitals and two companies which own

receivables related to hospitals previously sold by the Debtors. [Id. at 3].

       4.      One of the operating hospitals is St. Alexius Hospital in St. Louis, Missouri,

which consists of affiliates Success Healthcare 2, LLC, St. Alexius Properties, LLC, and St.

Alexius Hospital Corporation #1. [Id. at 6]. The assets of that operation include the real estate

upon which the hospital building and a nursing school are located. [Id.]. The other operating

hospital is Izard County Medical Center in Calico Rock, Arkansas. [Id. at 5]. The shuttered



                                                  2
Case 19-61608-grs         Doc 206      Filed 02/11/20 Entered 02/11/20 17:42:28                  Desc Main
                                       Document     Page 3 of 7


hospitals are Ellwood Medical Center in Ellwood City, Pennsylvania, and Pineville Medical

Center in Pineville, Kentucky. [Id. at 3, 8].

        5.      Pelorus holds a first lien position on a majority of St. Alexius-related real

property, and a second lien position on the remaining portion, securing a claim of $9,621,462.33

as February 1, 2020, against St. Alexius-related Debtors.2 Mr. White has represented that a “first

priority mortgage may be held by Pelorus on a loan issued between Pelorus and Americore

Holdings, LLC, to which St. Alexius Properties may be a guarantor.” [Id. at 7]. Mr. White

declared that the amount of the claim held by Pelorus may be in the principal amount of

$6,300,000 [Id.] but that would not include all of the accrued interest. Pelorus also holds a

mortgage on the Ellwood City hospital real property, securing a claim of $3,813,284.01 as of

February 1, 2020, against the Ellwood Medical Center Real Estate, LLC debtor and affiliates.

Penn Med, LLC (“Penn Med”) alleges that Pelorus is in a second position behind the mortgage

lien of Penn Med as to real property of Ellwood Medical Center Real Estate, LLC. [Doc. No.

176]. Pelorus has additional security interests in the assets of the Ellwood Medical Center Real

Estate, LLC, and its affiliates.

        6.      On January 9, 2020, the Court entered an interim order (the “Interim Cash

Collateral Order”) allowing the Debtors to use cash collateral, on an interim basis, on certain

conditions, “for those purposes and in those amounts set forth in the Budgets[.]” [Doc. No. 65 at

2]. Those budgets go through the week ending January 24, but no further. The Interim Cash

Collateral Order further provided that the “Debtors shall furnish Secured Creditors and other




2
  Pelorus is owed additional funds by other Debtors, and these amounts are not secured by the St. Alexius real
property. Pelorus also has other collateral to secure amounts owed to it.
                                                      3
Case 19-61608-grs       Doc 206     Filed 02/11/20 Entered 02/11/20 17:42:28           Desc Main
                                    Document     Page 4 of 7


parties in interest with such financial and other information as such reasonably requests.” [Id. at

3].

       7.      On January 16, 2020, the Debtors sought authority on an interim and final basis to

obtain a DIP Facility that would have provided priority and priming post-petition financing of up

to $5 million (priming the other first lien holders on the St. Alexius real property), to fund

operations of those and all of the other debtors, even though the cases are not substantively

consolidated (the “Proposed Priming DIP Loan”). The Debtors represented that the St. Alexius

and Izard hospitals could not continue to operate and would have to close immediately without

the loan.

       8.      Pelorus and other creditors objected to Proposed Priming DIP Loan. The Court

conducted a hearing on the request on January 17, 2020, and denied the Debtors’ request. [Doc.

No. 133].

       9.      Notwithstanding their representations to the Court, even without the Proposed

Priming DIP Loan, the Debtors have continued to operate the hospitals, apparently on their own

revenues. They have now operated over five weeks post-petition.

       10.     Since that time, Pelorus has made multiple reasonable requests to obtain financial

information regarding the Debtors’ expenditures, including as compared to the Budgets to which

the cash use order limits them. This information was requested pursuant to the Interim Cash

Collateral Order and as part of discussions regarding potential post-petition financing. The

Debtors have provided no information to date. Pelorus and the other creditors do not know how

much money the Debtors have spent, what they’ve spent it on, or the impact of those spending

decisions on the estates and their creditors.



                                                4
Case 19-61608-grs      Doc 206     Filed 02/11/20 Entered 02/11/20 17:42:28            Desc Main
                                   Document     Page 5 of 7


       11.     Meanwhile, Debtors have not yet filed their schedules of assets and liabilities or

their statements of financial affairs. On February 4, 2020, Debtors filed a third motion seeking to

extend their time to do so, through February 18, 2020. [Doc. No. 169]. Also, Pelorus is being

told by the Debtors that there are no current financial statements available and no financial

information prepared or approved by credible outside accountants.

       12.     On February 4, 2020, the United States Trustee filed a motion seeking the

appointment of a Chapter 11 Trustee or an examiner pursuant to 11 U.S.C. § 1104, or in the

alternative, to dismiss these cases. [Doc. No. 166]. On the same day, the Committee filed a

motion seeking the appointment of a Chapter 11 Trustee pursuant to 11 U.S.C. § 1104. [Doc. No.

171]. Pelorus seeks to join both motions as to the request that this Court appoint a Chapter 11

Trustee.

                   THESE CASES MUST HAVE NEW MANAGEMENT
                      AND BE POSITIONED FOR QUICK SALES

       13.     As described in the United States Trustee’s Motion and the Committee Motion,

there are very serious questions regarding the current management of the Debtors. There is

evidence of mismanagement, including, but not limited to “numerous violations” at the Debtors’

Ellwood City, Pennsylvania facility, as well as issues at St. Alexius Hospital in St. Louis,

Missouri. [Doc. No. 166 at 5-5]. There is also evidence of “significant liability” from the non-

payment of employee payroll taxes. [Doc. No. 171 at 5]. Given this evidence, Pelorus, the

United States Trustee, and the Committee share many of the same concerns: ensuring the

ongoing care of patients at the only remaining operating healthcare facilities, and the

preservation of value for the creditors who have financed these operations. Pelorus also has

concerns about the lack of updated Budgets, as defined in the Interim Cash Collateral Order, and

                                                5
Case 19-61608-grs           Doc 206       Filed 02/11/20 Entered 02/11/20 17:42:28                      Desc Main
                                          Document     Page 6 of 7


any additional financial information from the Debtors. It is not clear how or where the Debtors

have been spending money since the terms of the Interim Cash Collateral Order expired.

         14.      Creditors, secured and unsecured, risk additional injury each day that passes

without financial information from the Debtors. Without this information, creditors cannot know

whether the Debtors’ assets are being maintained. Indeed, it is unclear whether critical

maintenance on aging facilities3 is being deferred as the Debtors continue to operate past the

expired Budgets of the Interim Cash Collateral Order. Thus, the Debtors’ primary assets have

been placed in jeopardy, and the passage of time only creates additional risk—and additional

administrative expenses and professional fees for the Debtors’ estates.

         15.      Further, even though the estates likely need funds, those funds — in the form of

appropriate DIP loans or a buyer’s injection of capital — will not be available to the Debtors so

long as Mr. White is managing them. Pelorus is concerned that Mr. White’s attempts to retain

control are causing the Debtors not to consider alternatives for loans, or sale efforts, that might

not include a role for him going forward, to the detriment of the estates.

         16.       Pelorus, therefore, supports the Committee’s Motion and the United States

Trustee’s Motion on the limited basis that it seeks the appointment of a trustee. Positioning these

cases for quick sale is the only path that protects the safety of patients and the interests of

creditors. These cases require a trustee experienced in this field and who can guide these cases

through an expedited sale process. Pelorus reserves the right to provide input and

recommendations regarding the selection of an appropriate trustee.


3
  “According to St. Alexius, it is the oldest existing hospital west of the Mississippi River.” See Annika Merrilles,
“Payroll delayed for St. Alexius Hospital employees following bankruptcy filing,” ST. LOUIS POST-DISPATCH, Jan.
2, 2020 available at
https://www.stltoday.com/business/local/payroll-delayed-for-st-alexius-hospital-employees-following-bankruptcy-
filing/article_14ada613-9bc8-5b8f-a54d-dcd91a01dbe8.html
                                                          6
Case 19-61608-grs           Doc 206        Filed 02/11/20 Entered 02/11/20 17:42:28                       Desc Main
                                           Document     Page 7 of 7


                                       RESERVATION OF RIGHTS

         17.      Pelorus hereby reserves the right to amend its Limited Joinder should additional

information become available or as discovery begins.4 Pelorus also reserves all of its rights and

remedies under the terms of its loan and security documents, the Bankruptcy Code, and other

applicable law.

                                                                Respectfully submitted,

                                                                /s/ Adam M. Back
                                                                Lea Pauley Goff, KY Bar No. 81266
                                                                STOLL KEENON OGDEN PLLC
                                                                500 West Jefferson Street, Suite 2000
                                                                Louisville, Kentucky 40202-2828
                                                                Phone: (502) 333-6000
                                                                lea.goff@skofirm.com

                                                                Adam M. Back, KY Bar No. 91003
                                                                Timothy R. Wiseman, KY Bar No. 95072
                                                                STOLL KEENON OGDEN PLLC
                                                                300 West Vine Street, Suite 2100
                                                                Lexington, Kentucky 40507-1801
                                                                Phone: (859) 231-3000
                                                                adam.back@skofirm.com
                                                                tim.wiseman@skofirm.com
                                                                Counsel for Pelorus Equity Group, Inc.

                                       CERTIFICATE OF SERVICE

        This is to certify that a true and accurate copy of the foregoing was served on all
interested parties requesting notice via the Court’s electronic case filing system this 11th day of
February, 2020.

                                                                /s/ Adam M. Back
                                                                Counsel for Pelorus Equity Group, Inc.

124165.165935/8132633.1


4
 Pelorus has sought discovery pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure from several
parties. [Doc. No. 145]. This discovery is relevant to the Debtors’ finances and operations, and it is well within the
broad scope afforded by Rule 2004. Mr. White has not objected to the discovery requested from him.
                                                           7
